Title: IX. The Secretary of State to the Commissioners of the Federal District, 29 January 1791
From: Jefferson, Thomas
To: Commissioners of the Federal District



Sir
Philadelphia 29th. Jany. 1791.

Mr. Carroll, supposing that Doubts may arise, whether he can act as one of the Commissioners for the federal Seat, while a Member  of Congress, has declined, and has returned me the Commission, which had been deposited with him as one of the Members; I have now the Honor to enclose it to Mr. Johnson, first named therein, and to observe that two Members suffice for Business. It will be some Time before a Third will be named. The President, having thought Major L’Enfant peculiarly qualified to make such a Draught of the Ground as will enable himself to fix on the Spot for the public Buildings; he has been written to for that Purpose, and will be sent on, if he chuses to undertake it.—I have the Honor to be, Sir, Your most obedient, & most humble Servant,

Th: Jefferson

